 1

 2

 3

 4

 5
                                UNITED STATES DISTRICT COURT
 6                             WESTERN DISTRICT OF WASHINGTON
                                         AT SEATTLE
 7

 8   BRIAN GORNE, et al.,

 9                             Plaintiffs,                Case No. C19-1138-RAJ

10          v.                                            ORDER

11   UBER TECHNOLOGIES INC., et al.,

12                             Defendants.

13

14          Having reviewed the Report and Recommendation of the Honorable Michelle L.
     Peterson, United States Magistrate Judge, any objections or responses to that, and the remaining
15
     record, the Court finds and ORDERS:
16
            (1)    The Court ADOPTS the Report and Recommendation.
17          (2)    Defendant’s motion regarding choice of law and to dismiss pursuant to Federal
     Rule Civil Procedure 12(b)(6) and 9(b) (dkt. # 7) is DENIED.
18

19
            The Clerk is directed to send copies of this Order to the parties and to Judge Peterson.
20          Dated this 12th day of November, 2019.

21

22
                                                          A
23                                                        The Honorable Richard A. Jones
                                                          United States District Judge



     ORDER - 1
